PER CURIAM.
As we have previously indicated by releasing the petitioner on her own recognizance, the application for habeas corpus relief from a civil contempt judgment and six month sentence for allegedly violating court orders is granted because of numerous defects in the proceedings and operative orders below, including the absence of findings that the petitioner had the present ability to comply with the orders in question and of an appropriate purge provision. See Pugliese v. Pugliese, 347 So.2d 422 (Fla.1977). Any further proceedings in this cause must be conducted in scrupulous conformance with the requirements of the law, including a sufficient charging document, trial and post trial orders. See Bowen v. Bowen, 471 So.2d 1274 (Fla. 1985); Fla.R.Crim.P. 3.840; Amendments to the Florida Family Law Rules of Procedure, 746 So.2d 1073 (Fla.1999); Amendments to the Florida Family Law Rules of Procedure, 723 So.2d 208 (Fla.1998).
Habeas corpus granted.